NOTE: T]:1is order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
(Seria1No. 10/200,747)
IN RE ARNOLD G. KLEIN
2010-1411
Appea1 from the United States Patent and Trademark
Oftice, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
Upon consideration of the Director’s motion for a 30-
day extension of time, until September 29, 2010, to file his
informal response brief Arno1d G. K1ein opposes
IT ls ORDERED THAT:
The motion is granted
FoR THE CoURT
AUG- 2 0 2010
/s/ J an Horba1__\g
Date J an Horbaly
C1erk
l 91
"~S~,s2=:E~f2§.'i“.§:rs:°"
AUG 20 2010
1ANHonaALv
cum

IN RE KLEIN
cc: Arnold G. Klein
S
Rayn1ond T. Chen, Esq